Citation Nr: 0920993	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  02-11 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to a disability rating in excess of 10 
percent for left knee patellofemoral pain syndrome with 
degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from March 1966 to 
March 1986.           

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied service connection for 
hypertension, service connection for right knee 
patellofemoral syndrome, and an increased rating for left 
knee patellofemoral pain syndrome with DJD.  

This matter was initially before the Board in August 2006 and 
April 2008, when it remanded the case for further evidentiary 
development.  The case has now returned to the Board for 
appellate review.

The Veteran was scheduled to provide testimony at a hearing 
before a Veterans Law Judge at the RO (Travel Board hearing) 
in June 2006, but he failed to report for the hearing.  

The Board emphasizes that the issue of service connection for 
hypertension currently on appeal should not be characterized 
as a new and material evidence claim.  Concerning this, the 
Veteran originally filed a claim for service connection for 
hypertension in April 1986.  In a May 1986 rating decision, 
the RO denied service connection for hypertension.  However, 
there is no evidence that the Veteran was notified of the 
decision and of his appellate rights.  The Board views 
unappealed rating decisions to be final as of the date of the 
notification letter, not as of the date the one-year period 
expires.  See 38 U.S.C.A. §§ 5104 and 7105(c) (West 2002); 
38 C.F.R. § 3.104 (2008).  Thus, the Veteran's April 1986 
claim for service connection for hypertension was considered 
to be open until the December 2000 rating decision on appeal, 
and a new and material evidence analysis is not warranted for 
the issue regarding the Veteran's hypertension.




FINDINGS OF FACT

1.  The Veteran has a current diagnosis of hypertension. 

2.  There is no evidence of hypertension during service or 
within one year after        service, or for many years 
thereafter.  

3.  There is no competent evidence of a link between the 
Veteran's current    hypertension and his period of active 
military service. 

4.  There is no evidence of a current right knee disorder.

5.  The Veteran's left knee has a range of motion of zero 
degrees to 140 degrees, with only crepitus as a symptom of 
functional loss.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2008).

2.  A right knee disorder was not incurred in or aggravated 
by service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).

3.  The criteria for a disability rating in excess of 10 
percent for left knee patellofemoral pain syndrome with DJD 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 
4.40, 4.45, 4.71a, Diagnostic Code 5010 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in September 2000, 
July 2006, and May 2008.  These letters effectively satisfied 
the notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claims, (2) 
informing the Veteran about the information and evidence the 
VA would seek to provide, and (3) informing the Veteran about 
the information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

Moreover, in VCAA letters dated in March 2006 and May 2008, 
the RO further advised the Veteran that a disability rating 
and an effective date will be assigned if service connection 
is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  Thus, the Veteran has received all required notice 
in this case, such that there is no error in content.

However, the Board acknowledges the RO did not provide VCAA 
notice pursuant to Dingess, supra, until after the rating 
decision on appeal; thus, there is a timing error as to the 
additional VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Here, additional VCAA notice, including notice 
required under Dingess, supra, was provided after issuance of 
the initial AOJ decision in December 2000.  

Further, there also is a timing error with respect to the 
notice required under Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  In that regard, with increased-rating claims, as 
the case here, the U.S. Court of Appeals for Veterans Claims 
(Court) recently held in Vazquez-Flores, supra, that, at a 
minimum, a 38 U.S.C.A. § 5103(a) notice requires that the 
Secretary notify the claimant that, to substantiate such a 
claim,

(1) the claimant must provide, or ask 
the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on 
the claimant's employment and daily 
life;

(2) if the Diagnostic Code (DC) under 
which the claimant is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the claimant 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening on the 
claimant's employment and daily life 
(such as a specific measurement or test 
result), the Secretary must provide at 
least general notice of that 
requirement to the claimant;

(3) the claimant must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant DCs, 
which typically provide for a range in 
severity of a particular disability 
from 0 percent to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life; and

(4) the notice must also provide 
examples of the types of medical and 
lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

Here, a May 2008 VCAA letter of record shows compliance with 
the Vazquez-Flores, supra, elements listed above.  However, a 
timing error exists with the May 2008 letter in that the 
letter was not provided until after the rating decision on 
appeal.  

In both instances, the Court held in Pelegrini II, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the additional VCAA notice, including 
notice required under Dingess and Vasquez-Flores, supra, was 
provided after issuance of the initial AOJ decision.  
However, both the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) and the Court have 
since further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, 
with a subsequent readjudication of the claim, so that the 
essential fairness of the adjudication, as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that 
a statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In this case, after initially providing VCAA notice in 
September 2000, July 2006, and May 2008, followed by 
subsequent VCAA and Dingess notice in March 2006 and May 
2008, and additional VCAA notice required under Vazquez-
Flores, supra, in May 2008, the RO readjudicated the claim in 
two SSOCs dated in November 2007 and October 2008.  Thus, the 
timing defect in all notice requirements has been rectified 
in this case.

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs) and VA treatment 
records.  Further, the Veteran has submitted lay statements 
in support of his claims.  The VA also has afforded the 
Veteran several VA examinations in connection with his claim 
for an increased rating.  In addition, the Veteran was 
afforded, but failed to avail himself of, an opportunity to 
provide testimony at a Travel Board hearing in June 2006.  

In addition, pursuant to the directives in an April 2008 
Board remand, the RO scheduled the Veteran for additional VA 
examinations to determine the current nature and etiology of 
his hypertension and right knee disorder.  The Veteran, 
however, failed to report for the scheduled VA examinations.  
In this regard, when the Veteran, without good cause, fails 
to appear for a scheduled examination in conjunction with an 
original claim for service connection, the claim will be 
rated on the evidence of record.  38 C.F.R. § 3.655(b) 
(2008).  Although the Veteran's representative indicated in 
an April 2009 Appellant's Post-Remand Brief that the Veteran 
should be rescheduled for another VA examination despite 
failing to report for the previously scheduled VA 
examinations, he failed to show good cause for the Veteran's 
failure to appear for the scheduled VA examinations.  In this 
regard, while VA has a statutory duty to assist the Veteran 
in developing evidence pertinent to a claim, the Veteran also 
has a duty to assist and cooperate with the VA in developing 
evidence; the duty to assist is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  Thus, without any 
good cause shown and with a lack of cooperation with the VA 
on the Veteran's part, there is no reason to schedule the 
Veteran for yet another VA examination.   

Thus, there is no indication that any additional evidence 
remains outstanding.  The duty to assist has been met.  
38 U.S.C.A. § 5103A.  

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its April 2008 remand.  Specifically, the 
RO was to clarify whether the Veteran's claim pertaining to 
his hypertension was being adjudicated on a de novo basis; to 
provide the Veteran with a VA orthopedic examination of both 
of his knees to 1) determine the nature and etiology of his 
right knee disorder, including as secondary to his service-
connected left knee disorder, and 2) determine the current 
nature and severity of his service-connected left knee 
disorder; and to provide the Veteran with a VA cardiovascular 
examination to determine the current nature and etiology of 
the Veteran's hypertension.  The Board finds that the RO has 
complied with these instructions by scheduling for the 
Veteran VA orthopedic and cardiovascular examinations in 
August 2008.  Stegall v. West, 11 Vet. App. 268 (1998).  
However, the Veteran failed to show for the examinations.  
While VA has a statutory duty to assist the Veteran in 
developing evidence pertinent to a claim, the Veteran also 
has a duty to assist and cooperate with the VA in developing 
evidence; the duty to assist is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991). 

Analysis - Service Connection

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
such cardiovascular-renal disease, including hypertension, 
and arthritis).  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

A.  Hypertension

In this case, the Veteran contends that he had suffered from 
hypertension throughout his military service and continues to 
have hypertension to this day.  See Form 9 dated in August 
2002 and VA treatment record dated in January 2002.

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, VA treatment records dated from 1999 to 
2008 show a diagnosis of, and treatment for, hypertension.  
Thus, there is sufficient evidence of current hypertension.  

However, service and post-service records do not substantiate 
the Veteran's claim of service connection for hypertension.  
First, although the Veteran alleges receiving treatment and 
medication for hypertension during service in the 1970s, 
there is no medical evidence in the Veteran's STRs of 
complaints, treatment, or diagnosis of hypertension during 
his 20 years of active service.  Significantly, although his 
separation examination in May 1985 reported a history of 
elevated blood pressure with no medication required, his 
heart and vascular systems were found to be normal.  The 
Veteran's blood pressure reading at the time of separation 
was 126/74.  Thus, the Board must find that the STRs, as a 
whole, provide negative evidence against this claim, as they 
show neither complaints nor evidence of hypertension.

Post-service, there is no medical evidence of hypertension 
until December 1996, when the Veteran reported a past history 
of hypertension.  See Warner Robins AFB Hospital treatment 
record dated in December 1996.  However, there is no evidence 
of a diagnosis of hypertension until August 2000, 
approximately 14 years after discharge from service.  The 
Federal Circuit Court has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  It follows, therefore, that the Board 
finds no evidence of hypertension or other chronic disease 
within one year after the Veteran's separation from service.  
Therefore, the presumption of in-service incurrence for 
hypertension is not for application.  38 U.S.C.A. §§ 1101, 
1112(a)(1); 38 C.F.R. §§  3.307(a)(3), 3.309.  

The Board also finds no evidence of non-chronic hypertension 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-
97.  As already mentioned, there is no medical evidence of 
hypertension until the late 1990s, at the earliest, which is 
more than 10 years after separation from active service.  
Although the Veteran is competent to report treatment for 
hypertension since the time of discharge, his lay statements 
as to continuity of symptomatology are outweighed by the 
available medical evidence showing no complaints or objective 
indication of hypertension until years after discharge, 
indications that support the finding that there is no 
evidence of hypertension right after discharge. 

As to a nexus between the Veteran's current hypertension and 
his active military service, no medical evidence supports 
this assertion.  See Boyer, 210 F.3d  1351; Maggitt, 202 F.3d 
1370.  Specifically, no post-service medical records obtained 
by VA or submitted by the Veteran link his hypertension to 
service.  These medical reports simply do not in any way 
associate his hypertension with his military service.  
Moreover, the Board reiterates the fact that the Veteran was 
scheduled for a VA cardiovascular examination in August 2008 
in order to assess the current nature and etiology of his 
hypertension, but he failed to show for the examination as 
scheduled.  In this regard, while VA has a statutory duty to 
assist the Veteran in developing evidence pertinent to a 
claim, the Veteran also has a duty to assist and cooperate 
with VA in developing evidence; the duty to assist is not a 
one-way street.  See Wood, 1 Vet. App. at 190.  Thus, as a 
whole, post-service medical records provide negative evidence 
against the Veteran's hypertension claim as they reveal 
hypertension that began decades after service with no 
connection to service.

B.  Right Knee Disorder

The Board now turns to analysis of the Veteran's claim for 
service connection for a right knee disorder, which he 
asserts was incurred in service.  

As already mentioned, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In 
this regard, VA treatment records dated indicate that the 
Veteran has DJD in multiple joints.  See VA treatment record 
dated in January 2002.  However, these medical records do not 
indicate the specific joints with DJD, and there has been no 
specific diagnosis of a right knee disorder, including 
arthritis or DJD.  Further, there are no medical treatment 
records whatsoever indicating a diagnosis of a right knee 
disorder.  Thus, absent evidence of a current disability, 
service connection cannot be granted for a right knee 
disorder.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. 
at 225.     

Although a review of the Veteran's STRs reveals treatment for 
bilateral knee pain and sore knees in October 1985 and 
December 1985, with an assessment of DJD in October 1985 and 
patellofemoral syndrome in December 1985, as already 
mentioned, without proof of a current disability and evidence 
of a nexus between a current disability and service, service 
connection cannot be granted.  See Boyer, 210 F.3d  1351; 
Brammer, 3 Vet. App. at 225; and Maggitt, 202 F.3d 1370.  In 
this regard, the Veteran was scheduled for a VA orthopedic 
examination of his right knee to determine whether he has a 
right knee disorder and to ascertain its etiology; however, 
he failed to report for the examination.  In general, the 
Veteran also has a duty to assist and cooperate with the VA 
in developing evidence; the duty to assist is not a one-way 
street.  See Wood, supra.  Thus, without any good cause shown 
and with a lack of cooperation with the VA on the Veteran's 
part, there is no reason to schedule the Veteran for yet 
another VA examination.    

The Board emphasizes that although the Veteran is competent 
to state that he has experienced symptoms associated with a 
right knee disorder, he is not competent to render an opinion 
as to the medical etiology of his current right knee 
disorder, absent evidence showing that he has medical 
training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis - Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole, of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as 
to the degree of disability, such doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the 
Court recently held that VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  That is, the Board must consider 
whether there have been times when the Veteran's disability 
has been more severe than at others.  If so, the Board may 
"stage" the rating.  The relevant temporal focus for 
adjudicating the level of disability of an increased-rating 
claim is from one year before the claim was filed (here, 
August 1999) until VA makes a final decision on the claim.  
See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  While older evidence is not 
necessarily irrelevant, it is generally not needed to 
determine the effective date of an increased rating.  See 
Francisco, supra.  

Here, the Veteran seeks an increased disability rating for 
his service-connected left knee patellofemoral pain syndrome 
with DJD, currently rated under Diagnostic Code 5010 
(traumatic arthritis).  38 C.F.R. § 4.71a.  The Veteran's 
current 10 percent rating is effective from August 14, 1989.  

Under Diagnostic Code 5010, arthritis due to trauma is 
substantiated by X-ray findings and rated as degenerative 
arthritis under Diagnostic Code 5003.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  Under 
Diagnostic Code 5003, degenerative arthritis, when 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. § 
4.71a.  

However, when the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R.  
§ 4.71a, Diagnostic Code 5003.  For purposes of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f).  

The diagnostic codes that focus on limitation of motion of 
the knee are Diagnostic Codes 5260 and 5261.  Normal range of 
motion of the knee is to zero degrees extension and to 140 
degrees flexion.  38 C.F.R.  § 4.71a, Plate II.  Under 
Diagnostic Code 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; 
and a 30 percent rating will be assigned for limitation of 
flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  

VA General Counsel recently held that separate ratings under 
Diagnostic code 5260 (limitation of flexion of the leg) and 
Diagnostic Code 5261 (limitation of extension of the leg) may 
be assigned for a disability of the same knee.  VAOPGCPREC 9- 
2004 (Sept. 17, 2004). 

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.  

A review of the evidence reveals that the Veteran was 
provided a VA examination of his left knee in October 2000.  
At that time, he complained of intermittent left knee pain 
with a rating of nine out of ten, occurring three or four 
times each week and lasting from a few minutes to one hour.  
The pain was associated with swelling and occasional giving 
out.  The Veteran also complained of being unable to run, 
jump, walk for more than 100 yards, or climb up and down 
stairs frequently.  He also could not be exposed to the cold 
for long periods of time due to increased pain.  Examination 
of the Veteran's left knee showed a full range of motion, 
pain before range of motion that was no worse at full 
flexion, pain with direct palpation of the patellar noted 
with stiffness and crepitus upon flexion, no instability with 
negative McMurray's and drawer tests, and no laxity.  The 
diagnosis was chronic patellofemoral syndrome and mild DJD of 
the left knee secondary to chronic patellofemoral syndrome.  
See VA examination report dated in October 2000.   

In October 2005, the Veteran was provided another VA 
examination of his left knee.  During the examination, he 
reported pain without radiation, with more pain in the 
winter; being unable to climb up steps; giving way; and 
flare-ups of once a week.  He also indicated the usage of a 
brace with flare-ups.  Examination of the left knee revealed 
no effusion, swelling, redness, increased heat, tenderness to 
palpation, or muscle atrophy.  The Veteran's left knee had a 
full range of motion from zero degrees to 140 degrees with 
crepitus.  There was no weakness, pain, lack of endurance, 
incoordination, or fatigue with repetition of five.  There 
was also no instability.  Diagnosis was minimal joint fluid; 
otherwise, the left knee was found to be normal.  See VA 
examination report dated in October 2005.    

The Board notes that there is no recent VA examination of the 
Veteran's left knee, and no report regarding the current 
status of the Veteran's left knee disability.  However, it 
also emphasizes the fact that the Veteran was scheduled for a 
VA orthopedic examination in August 2008 in order to assess 
the current nature and etiology of his service-connected left 
knee disorder, but he failed to show for the examination as 
scheduled.  In this regard, as previously stated, while VA 
has a statutory duty to assist the Veteran in developing 
evidence pertinent to a claim, the Veteran also has a duty to 
assist and cooperate with VA in developing evidence; the duty 
to assist is not a one-way street.  See Wood, 1 Vet. App. at 
190.   

Thus, there is no evidence to support a disability rating in 
excess of 10 percent based on consideration of limitation of 
motion or with functional loss, as the Veteran has not 
exhibited limited flexion of the knee to 45, 30, 15 degrees, 
or limited extension of the knee to 15, 20, 30, or 45 
degrees, even when accounting for the factors of functional 
loss.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 
8 Vet. App. at 206.  Therefore, the Board finds that a 
disability rating in excess of 10 percent for the Veteran's 
left knee patellofemoral pain syndrome with DJD is not 
warranted.  38 C.F.R. § 4.7.  

The Board notes that although there are other diagnostic 
codes for knee and leg disabilities that provide disability 
ratings in excess of 10 percent, they are not more 
appropriate because the facts of the case do not support 
their application.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5256 (ankylosis of the 
knee), Diagnostic Code 5257 (other impairment of the knee), 
Diagnostic Code 5258 (dislocated semilunar cartilage), 
Diagnostic Code 5262 (impairment of the tibia and fibula), 
and Diagnostic Code 5263 (genu recurvatum).  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if it is supported by explanation and 
evidence).  

Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 10 
percent for left knee patellofemoral pain syndrome with DJD.  
38 C.F.R. § 4.3.   

The Board adds that based on the guidance of the Court in 
Hart v. Mansfield, 21 Vet. App. 505 (2007), it has considered 
whether a further staged rating is appropriate.  Here, the 
Board finds the Veteran's disability rating is effective from 
its assigned effective date.  There is no basis to further 
stage the rating.  

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1) (2008).  
The Board finds no evidence that the disability markedly 
interferes with the Veteran's ability to work.  Furthermore, 
there is no evidence of exceptional or unusual circumstances, 
such as frequent hospitalizations, to suggest that the 
Veteran is not adequately compensated for his disabilities by 
the regular Rating Schedule.  VAOPGCPREC 6-96.  See 38 C.F.R. 
§ 4.1 (disability ratings are based on the average impairment 
of earning capacity).


ORDER

Service connection for hypertension is denied.

Service connection for a right knee disorder is denied.

A disability rating in excess of 10 percent for left knee 
patellofemoral pain syndrome with DJD is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


